USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #.
DATE FILED: _ 4/8/2020 ___
-against-
DAVID OQUENDO, 17 Cr. 611-5 (AT)

Defendant. ORDER
ANALISA TORRES, District Judge:

 

 

Defendant’s motion to adjourn sentencing and amend the briefing schedule, ECF No.
657, is GRANTED. The sentencing scheduled for April 23, 2020, is ADJOURNED to June 16,
2020, at 1:00 p.m. By May 15, 2020, Defendant shall file his sentencing submission. By May
22, 2020, the Government shall file its sentencing submission. By June 9, 2020, Defendant shall
file his reply, if any.

The Clerk of Court is directed to terminate the motion at ECF No. 657.
SO ORDERED.

Dated: April 8, 2020
New York, New York

OQ

ANALISA TORRES
United States District Judge
